Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action regarding application 17/659,416 filed 04/15/2022 is in response to applicant’s arguments/remarks and claim amendment filed 10/11/2022. It is also in response to information disclosure statement, IDS, filed 9/22/2022 and 10/01/2022. 
Claims Amendment
In the response filed 10/11/2022 applicant has amended claim 1 by adding the word “circular” before “inner contact” to recite “a circular inner contact”; and by adding the word “annular” before “outer contact” and “fuse region” to recite, “an annular outer contact”, and “an annular fuse region”. The rest of the claims are as previously filed. 
The status of the claims stand as follows:
Currently amended 		1
Original			2, 6-9
Previously presented 		4-5, 10, 19
4.4	Canceled 			11-18, 20
Claims 1-10, 19 are currently pending in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/2022 and 11/01/2022 have been placed in the application file and the information referred to therein has been considered by the examiner. Duly initialed and signed copies are attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of claim 1-5, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (U.S. PG Publication 2021/0210792) in view of Jang et al. (U.S. PG Publication 2021/0305655) presented in the previous non-final Office action dated 07/13/2022 has been overcome by the amendment of the claim. Therefore, the rejection is hereby withdrawn. The rejection of dependent claims is likewise withdrawn. 
Upon further consideration and search the claims are rejection under 103 over Mukai et al. in view of Haraguchi et al. (U.S. PG Publication 2020/0313151). 
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10, 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6-11, 13, 19 of co-pending Application No. 17/21,906 filed 04/15/2022, hereafter called co-pending application ‘906. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application is directed to an electrode plate for cylindrical secondary battery, the electrode plate comprising circular inner contact region, annual outer contact region, annular fuse region between the circular inner contact region and the annular outer contact region. Claims 1, 2, 6 of co-pending application ‘906 also recite similar electrode lead plate with an inner contact region, an outer contact region (claim 1), a fuse region arranged between the two contact regions (claim 1) and where the outer contact region is annular, and the inner contact region is circular (claim 6).   
Claim 2 of instant application discloses the fuse region comprises a current conducting region decreased by indentations formed in the electrode lead plate. Claim 3 of co-pending application ‘906 recites similar limitation. 
Claim 3 of instant application recites the fuse region comprises at least one through-hole such that a fuse element is formed. Claim 4 of co-pending application ‘906 recites similar limitation. 
Claim 4 of instant application recites the inner contact region is recessed in relation to the outer region. Claim 7 of co-pending application ‘906 recites similar limitation of recessed inner contact region. 
Claim 5 of instant application recites a number of electrolyte flow holes in the electrode lead plate. Claim 8 of co-pending application ‘906 also recite electrolyte flow holes. 
Claim 6 of instant application recites the flow holes are arranged in a pattern, and non-intersecting straight welding lines formed in the electrode lead plate. Claim 9 of co-pending application ‘906 also recites similar limitations of holes formed in pattern. 
Claim 7 of instant application recites the number of flow holes are arranged between weld lines. Claim 13 of co-pending application ‘906 recite electrically isolating means.
Claim 8 and 9 of instant application recite the pattern of flow holes has the form of six-pointed star and number of holes is twelve. Claim 10 of co-pending application ‘906 also recites similar limitations. 
Claim 10 of instant application recites a method of manufacturing a cylindrical secondary cell. Claim 11 of co-pending application ‘906 also recites similar method steps.
Claim 19 of instant application recites a cylindrical secondary cell comprising an electrode roll, an electrode lead plate, a terminal part. Claim 19 of co-pending application ‘906 also recites similar limitation of a cylindrical secondary cell.       
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejection – 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
 
Claim 1-5, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (U.S. PG Publication 2021/0210792; cited in the information disclosure statement, IDS, filed 04/15/2022) in view of Haraguchi  et al. (U.S. PG Publication 2020/0313151; cited in the information disclosure statement, IDS, filed 11/01/2022)

Regarding Claim 1, 10 and 19 Mukai discloses a positive electrode plate 30 (Mukai Fig. Fig. 1, paragraph 0018) for a cylindrical secondary cell and a method of such a cell (Mukai paragraph 0015, 0016, 17), the cylindrical secondary cell comprises a terminal part 31 (Mukai Fig. 1, paragraph 0018) and a wound electrode (Mukai Fig. 1, paragraph 0017) comprising a conductive sheet 16 (Mukai Fig. 1, paragraph 0019); the electrode plate 30 is considered equivalent to the electrode lead plate, and the wound electrode is considered equivalent to the electrode roll. The electrode plate 30, i.e. equivalent to the electrode lead plate, comprise a center part or region directly in electrical contact with the terminal part 31 (Mukai Fig. 1, paragraph 0018), and peripheral part that is in direct electrical contact with the conductive sheet 16 (Mukai Fig. 1), the center part of the electrode plate 30 is equivalent to the circular inner contact region, and the peripheral part is equivalent to the annular outer contact region. Mukai is silent about a fuse region in the electrode plate 30. 
Haraguchi discloses a metal plate 13 connected to the positive electrode lead (Haraguchi paragraph 0019) for a cylindrical secondary battery (Haraguchi paragraph 0034), the metal plate 13 considered equivalent to electrode lead plate. Haraguchi discloses the metal plate 13 comprising a  thin portion 13a that breaks when the pressure of the battery reaches a certain value, and interrupts the current between the metal plate 13 and valve member 12 functioning as an external terminal  (Haraguchi paragraph 0019, 0020), the thin portion 13a for interrupting the current is equivalent to a fuse region, and the circular inner part inside the fuse portion 13a is considered equivalent to the circular inner contact region. The fuse region 13a is arranged between the inner contact region and an annular outer region. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the electrode plate 30 of Mukai by the teaching of Haraguchi  and included a current interrupt mechanism (Haraguchi Abstract, paragraph 0008, 0009, 0011) equivalent to a fuse for the benefit of easily cut to block the flow of the electric current in a situation of an overcurrent flows due to an abnormal pressure inside the rechargeable battery (Haraguchi paragraph 0020). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP I C). 
Regarding Claim 2 Haraguchi discloses thin portion 13a that breaks or  interrupts the current between the metal plate 13 and valve member 12 functioning as an external terminal  (Haraguchi paragraph 0019, 0020), considered equivalent to a fuse region, and is a current conducting area that is thinner that the rest of the plate 13 (Haraguchi paragraph 0010) and is equivalent to indentation formed in the lead plate. 
Regarding Claim 3 the fuse is formed on a hole formed in the current collector plate and forming a current conducting area (Haraguchi paragraph 0020).
Regarding Claim 4 Mukai is silent about the electrode plate 30 has a center region, i.e. equivalent to a center region, that recessed in relation to the peripheral region, i.e. equivalent to the outer region. However, it would be an obvious matter of design choice to form the electrode plate in any shape that would best fit the electrode assembly, since such a modification would only involve a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV).
Regarding Claim 5 Mukai discloses in the positive-electrode collector plate 30, a liquid injection hole for injecting an electrolytic solution from the opening portion 53a side of the positive-electrode collector plate 30 into space on the electrode body 11 side may be formed at least one position (Mukai paragraph 0036).

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (U.S. PG Publication 2021/0210792; cited in the information disclosure statement, IDS, filed 04/15/2022) in view of Haraguchi  et al. (U.S. PG Publication 2020/0313151; cited in the information disclosure statement, IDS, filed 11/01/2022) and further in view of Cho et al. (U.S. PG Publication 2017/0373339)

The discussion of Mukai and Haraguchi as applied to claim 1 and 5 is fully incorporated here and is relied upon for the limitation of the claims in this region.
Regarding Claim 6 and 7 Mukai discloses in the positive-electrode collector plate 30, a liquid injection hole for injecting an electrolytic solution (Mukai paragraph 0036). Mukai also discloses first bent portion 16 of the positive electrode core 13, equivalent to the conductive sheet, and the positive-electrode collector plate 30 may be welded to each other via, e.g., resistance welding, ultrasonic welding or laser welding (paragraph 0039). Mukai, however, is silent about the flow holes are arranged in a pattern on the electrode plate which allow welding the electrode plate to the conductive sheet.
Cho discloses secondary cylindrical battery include an electrode assembly and a set of current collector plates (Cho paragraph 0002, 0015), the current collector plate may include one or more holes 340 as electrolyte injection holes (Cho paragraph 0042), and in one embodiment six of the holes are arranged in a pattern (Cho Fig. 3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the electrode current collector plate of Mukai as modified by Haraguchi by the teaching of Cho and to have arranged the electrolyte injection holes in patterns as taught by Cho (Cho Fig. 3, paragraph 0042) for facilitating the welding of the electrode current collector plate to the uncoated region of the electrode 320 since Cho teaches that protruding portions 330 between the holes may be a weld point with the uncoated region 320 (Cho Fig. 3 paragraph 0042), considered equivalent to the weld lines; thus accomplishing the welding in the protruding areas around the injection holes. Cho discloses the protrusion portions 330 are four in number, but is silent about the protrusion portions 330 called the weld points extend across the electrode current collector plate as recited in claim 6 or being positioned between two neighboring electrolyte flow holes, and there are four welding lines as recited in claim 7. However, making the protrusion portions extend across the electrode current collector is considered change in shape that would have been obvious to a person of ordinary skill in the art. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV).
Regarding Claim 8 and 9 Cho discloses the current collector plate 310 has one or more electrolyte injector holes (Cho paragraph 0042) and in one embodiment the number of the holes is six (Cho Fig. 3). But Cho is silent about the pattern of the number of flow holes has the form of six-pointed star as recited in claim 8, and the number of the electrolyte flow holes is twelve as recited in claim 9. However, arranging the holes in a form of six-pointed star would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have changes the shape of the arrangement of the holes since such a change constitutes shifting the position of parts within a device, and such a change will not render the device patentable if the position change does not alter the device’s operation (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.). 
It would have also been obvious to increase the number of the holes from six holes as taught by Cho (Cho Fig. 3) to twelve holes as claimed in claim 9 since such a modification is considered duplication of parts and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04 (VI). 


Response to Argument
In the response filed on 10/11/2022 applicant traverses the rejection of the claimed presented in the previous non-final Office action dated 07/13/2022. Applicant argues that Mukai is silent about a fuse, and Jung discloses a fuse hole on its collecting member such is neither annular nor specifically positioned concentrically between respective inner/outer regions, and there is endless possibilities of placement and arraignment could be envisioned (Remarks page 5). Examiner notes that the amendment of claim 1 wherein an annular fuse region concentrically arranged between the circular inner contact region and an annular outer contact region” is not disclosed by Jang. Therefore, as noted above in this Office action the rejection has been withdrawn.  Upon further consideration and search a new rejection under 103 over Mukai in view of Haraguchi et al. (U.S. PG Publication 2020/0313151) is made and presented in this Office action. Haraguchi discloses an electrode metal plate equivalent to the electrode lead plate comprising a fuse region that is annular and arranged between a central or inner contact region and an annular contact region, and the fuse region is configured to interrupt current flow in the metal plate during an abnormal increase in the pressure of the battery cell. Therefore, the combined teaching of Mukai and Haraguchi renders the claimed invention of the electrode lead plate obvious.  
Applicant also traverses the rejection of the dependent claims and argues so since the patentability of the independent claim has been argued (Remarks page 6). Examiner notes new rejection is also made for the dependent claims as well. 
Examiner notes that the instant claims are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims of co-pending Application No. 17/21,906 filed 04/15/2022 as presented above in this Office action. On this account, this Office action is made non-final. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722